 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLevingston Shipbuilding Company and David Scottand James C. Collins. Cases 23-CA-6506-1 and23-CA-6506-2April 3, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn December 8, 1977, Administrative Law JudgeThomas A. Ricci issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief,' and counsel for the GeneralCounsel filed a brief in support of the AdministrativeLaw Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order, as modifiedbelow.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, Levingston Shipbuilding Company, Orange,Texas, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order, as modified below:1. Substitute the following for paragraph 2(a):"(a) Offer to David Scott and James Collinsimmediate and full reinstatement to their formerpositions or, if those positions no longer exist, tosubstantially equivalent positions, without prejudiceto their seniority or other rights and privileges, andmake them whole for any loss of pay suffered byreason of the unlawful discharges and refusal toreinstate, with backpay as prescribed in F. W.Woolworth Company, 90 NLRB 289 (1950), andI The Respondent has requested oral argument. This request is herebydenied as the record, the exceptions, and the briefs adequately present theissues and positions of the parties.2 The Administrative Law Judge inadvertently specified interest to bepaid at 7 percent; however, the Board has stated that interest on backpayshall be computed at the "adjusted prime rate" used by the U.S. InternalRevenue Service. Accordingly, we hereby modify the remedy, notice, andOrder to correct that error.235 NLRB No. 79interest thereon computed as set forth in FloridaSteel Corporation, 231 NLRB 651 (1977). See, gener-ally, Isis Plumbing & Heating Co., 138 NLRB 716(1962)."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which both sides had the opportu-nity to present evidence, the National Labor Rela-tions Board has found that we violated the law andhas ordered us to post this notice and we intend toabide by the following.WE WILL NOT discharge or refuse to reinstateany employee for refusing to cross a picket line tocome to work during a lawful strike at ourshipyard.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce any employee inthe exercise of his rights, guaranteed under theNational Labor Relations Act, to assist a labororganization.WE WILL offer to David Scott and JamesCollins immediate and full reinstatement to theirformer positions or, if such positions no longerexist, to substantially equivalent positions, with-out prejudice to any seniority or other rights andprivileges previously enjoyed by them, and WEWILL make them whole for any loss of pay whichthey may have suffered by reason of the dis-charges, plus interest.LEVINGSTONSHIPBUILDING COMPANYDECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Administrative Law Judge: A hearingin this proceeding was held at Orange, Texas, on October20, 1977, on two separate complaints by the GeneralCounsel against Levingston Shipbuilding Company, herecalled the Respondent, or the Company. The first com-plaint (Case 23-CA-6506-2) issued on July 19, 1977, on acharge filed on May 6, 1977, by James C. Collins, anindividual. The second complaint (Case 23-CA-6506-1)issued on August 29, 1977, on a charge filed on May 6 byDavid Scott, also an individual. The complaints wereconsolidated for single hearing. The issue presented iswhether, as alleged in the complaints, the Respondentdischarged both Collins and Scott in violation of Section578 LEVINGSTON SHIPBUILDING COMPANY8(a)(1) of the statute. Briefs were received from the GeneralCounsel and the Respondent.Upon the entire record, and from my observation of thewitnesses, I make the following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTLevingston Shipbuilding Company, a State of Delawarecorporation, has its principal office and place of business inOrange, Texas, where it is engaged in the manufacture ofoffshore drilling rigs and related equipment. During thepast 12 months, a representative period, it purchased andreceived at its Texas location goods and materials valued inexcess of $50,000 directly from suppliers located outsidethe State of Texas. I find that the Respondent is anemployer engaged in commerce within the meaning of theAct.II. THE UNFAIR LABOR PRACTICESA. The Case in BriefOn February 1, 1977, a substantial number of employeesin the Respondent's shipyard -boilermakers, pipefitters,electricians, and others -all union-represented, went onstrike. There were at the time about 25 employees in thewarehouse; these were not represented by any union. Atthe start of the strike, management asked them whether ornot they intended to work during the strike, and at leastseven said no, they would not cross the picket lines.Murphy Burch, their supervisor, told each of them thatwhatever they decided to do "wouldn't be held againstyou." Throughout February, March, and into April, theseseven withheld their services because of the strike by theirfellow employees. Among them were James Collins andDavid Scott, the Charging Parties herein.On April 15, with the strike and the picketing still goingon, Schriltz, the personnel manager, called both Collinsand Scott and passed a message to them that there waswork to be done for which the Company needed them, andthat they were to return to work no later than Monday,April 18. Scott called back to remind Schriltz of whatBurch had said, and Schriltz responded that, while he knewthat, "certain rules and regulations have changed for thewarehousemen, requiring them to be to work ... ." Thenext day Scott called the Company again, this time tellingMarvin Russell, manager of employee relations, whatBurch had told the men in the beginning. Russell too saidhe knew about that, but, again, "rules and regulations havechanged ...You are supposed to be at work right now."Although Scott told both Schriltz and Russell he wouldcome in to work, he did not and, instead, continued tohonor the picket line.Collins, although receiving Schriltz' message that he hadto return, did not call back at all. On April 19 he received aletter from Schriltz telling him, "This is to advise you thatLevingston has work for you, and you are to report back towork by Wednesday, April 20, 1977." He, too, did notcome back.The strike ended on May 2, but because of some kind ofpower failure, the yard did not resume work until May 5.That day Collins and Scott reported for work. Scott wastold by personnel he had been "terminated ...becauseyou didn't report for work." The personnel officer toldCollins the same thing: "You were terminated because youdidn't report for work." The next day Collins telephonedSchriltz, to remind him again of the assurance Burch hadgiven. All Schriltz said was "that the letter was sufficient."B. Violations of Section 8(a)(1)The complaint alleges these two men were discharged forrefusing to cross a perfectly proper strike picket line to dotheir regularly assigned work, and that thereby the Respon-dent violated Section 8(a)(l) of the Act. That underestablished Board law the discharge of an employee forrefusing to cross a picket line is an unfair labor practice isnot disputed by the Respondent. Southern Greyhound Lines,Division of Greyhound Lines, Inc., 169 NLRB 627 (1968);Texas Foundries, Inc., 101 NLRB 1642 (1952). And this isprecisely what happened in this case, as shown withoutquestion by the literal evidence. When the two men failedto present themselves for work by the date fixed by theCompany, records of termination were made in their files.One of these was received in evidence, that of Scott, and itreads: "Explanation of termination: ...Failure to reportfor work." This is also what both men were told when theyarrived for work immediately upon termination of thestrike. The entries of their "termination" having been madeon May 25, that is the day the two men were discharged.Matters of substance are not changed depending upon theuse of this or that word when an employer removes a manfrom the payroll. In very plain language what the Companywas saying to these men, in April, was: Strike or no strike,picketing or no picketing, when we want you to come towork you must come, and if you do not we will fire you.The defense to the positive allegation of discharge is anaffirmative one, and it rests entirely on the contention thatthe men were not fired at all, but that they voluntarilyresigned their jobs, that they chose just to quit. Theevidence does not support the contention. In fact there isno probative proof at all even indicating that afterwithholding their services for 2-1/2 months because of thepicket line, they thereafter stayed away for any otherreason. The personnel manager testified that, when consid-ering how many days to give the men as a deadline withinwhich they would have to return to their jobs, managementdiscussed "what our actions would be if they did not returnto work." He continued it was decided that in the event themen did not comply with the ultimatum "they would beassumed to have quit." And this is precisely what theRespondent's management witnesses were saying at thehearing -that because the men did not return, they -thecompany men -assumed, absent any facts to support theassumption, that the men now had a different reason fornot coming to work. It will not do as a defense to anabsolutely convincingprimafacie case of discharge.What the Respondent did know is that Scott and Collinswere staying away because of the strike. Collins did notrespond to the telephone message that he had 5 days tocome back. He even ignored the letter giving him anadditional few days. Scott knuckled under the fiat that hehad so many days and no more to make up his mind, and579 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaid he would return. He changed his mind. His momen-tary acquiescence to the Company's demand is under-standable; after all, up to that moment he had had theassurance by Burch that there would be no retaliationagainst him for exercising a statutory right. Scott is not alabor lawyer, but just an unskilled workman, normallysensitive to the iron fist in the gloved hand. It is the statutewhich protects a man's right to act in concert with fellowworkers, not the good grace of the employer. Scott andCollins could have been replaced during their absence;they were withholding services for economic reasons, not inprotest against any improper conduct of the Company. Butthere is neither proof nor claim that they were everreplaced. Rather, there is evidence the Company had muchwork for them to do, some not even in the warehouse buton some kind of a ship being refitted.I find on this total record that Scott and Collins weredischarged on April 25, 1977, in violation in Section 8(a)(1)of the Act.III. THE REMEDYAt the hearing the Respondent advanced the argumentthat even assuming unfair labor practices were committed,there is no occasion for ordering reinstatement of thesemen because after the strike ended no identifiable employ-ees were hired to fill precisely the jobs they had held at thestart of the strike. In the words of company counsel:"[E]ven if the contentions of the General Counsel are true,which contentions the Company disputes, there is in factno job vacancy into which reinstatement can be orderedand the only remedy available to these claimants would bepreferential listing for future vacancies as those vacanciesmight arise."This issue injected into the hearing by the Respondentreally relates to the question of appropriate remedy for theillegal discharges, or eventual compliance with a Boardorder. It has nothing to do with the fact of the discharges.But to the extent that the Respondent chose to raise thequestion now, there is no reason for not considering it tothe extent that it offered purported evidence in support.Burch, the warehouse manager, said that at the start of thestrike, 25 men were assigned to the warehouse, which theCompany designates as "department 22." He also said thatthe total group handled both steel and general warehousematerials, and that while all the men "are classified ... as22 ... we operated them sort of separate from one anothereven though they were one department." It was a nebulousphrase and indicated no more than a matter of bookkeep-ing entries. He said that in January 8 men did steel workand 17 men did general warehouse work. Of the total groupseven refused to cross the picket line, all then handlinggeneral materials. The Respondent ordered all back towork in April, on the "or else" basis, and four did return.The third man who, like Scott and Collins, ignored thedemands, is not involved in this case.Burch also said that during the strike warehouse employ-ees were assigned to do work other than what normally wasdone there. "We performed other work in addition to theThis means, parenthetically, that the work for which Scott and Collinswere ordered back to the yard in April, was not their regular work and mayvery well have been "struck work."warehouse work. At that time 718, which is a hull number,was being outfitted and finished. Some of us worked outthere. And then we kept a few in the warehouse. Veryfew."' When things settled down, after the strike, stillaccording to Burch, there was less work in the "warehouse"than there had been before, because of a general improve-ment in efficiency methods. He said that thereafter only 14men worked as "warehousemen," in contrast to the 17before the strike. He then added no additional warehouse-men had been hired there since. It is on the basis of thistestimony that the Respondent now asks the Board toforget about any reinstatement or make whole remedy inthis case.There is an ambiguity in the man's testimony. Did theRespondent hire any new men to handle steel in thewarehouse, if not to handle what he called generalwarehouse materials? He used the word warehouse in morethan one sense, suggesting there was a separation betweenthe two groups -steel warehouse against general ware-house. Where warehouse work is concerned, no significantdifference appears between the two on this record. Further,he also said that sometimes help is brought from outsidethe warehouse when additional labor is needed there. Heeven mentioned one man who was transferred into thehouse permanently, because he was very old.But I think the answer to the Respondent's generalargument here involves something broader than the pin-pointed question whether a precise job is or is not vacantafter an unfair labor practice has been committed, indeedeven whether or not it continues to exist at all. Once it hasbeen found an unfair labor practice has been committed,the burden shifts to the Respondent to undo the effects ofits illegal conduct. See N.LR.B. v. Brown & Root, Inc., 311F.2d 447 (C.A. 8, 1963). I do not believe this record provesthat absolutely there was no work in this overall warehouseafter the strike for Scott and Collins to do. But, evenassuming there was not, the Respondent could well havereturned them to work elsewhere throughout its very largeshipyard. In fact, this case is perfect illustration of why theBoard has always ruled that where the job that is illegallytaken from a man no longer exists, the wrongdoingemployer is obligated to offer him, in remedy, a substan-tially equivalent position.Whatever changes may have taken place in the ware-house, it is clear that the total number of the Respondent'semployees is the same now as it was when the strike started-about 1,500 persons. Scott and Collins were essentiallylaborers in the warehouse; there is nothing to indicate theywere qualified only for a particular type of work. Scott usedto be an electrician's helper before going into the ware-house. He can certainly be a helper somewhere again.Collins spent 9 years with the Company. It is virtuallyinconceivable that he could not perform some kind ofnecessary work, albeit unskilled, in another assignment.The Respondent having discharged the two men inviolation of the statute, it must be ordered to reinstatethem, either to their old positions, or to substantiallyequivalent ones, and make them whole for the loss ofearnings which each has sustained. The men were dis-580 LEVINGSTON SHIPBUILDING COMPANYcharged on April 25; they continued to exercise theirstatutory right to withhold their services throughout thestrike until May 5. The backpay period accordingly willstart from May 5, 1977.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section II,above, occurring in connection with the operations ofRespondent described in section I, have a close, intimate,and substantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.CONCLUSIONS OF LAW1. By discharging and thereafter refusing to reinstateDavid Scott and James Collins because they engaged in theprotected activity of assisting a labor organization, Re-spondent has interfered with, restrained, and coerced themin the exercise of their rights guaranteed by Section 7 of theAct and has engaged and is engaging in unfair laborpractices within the meaning of Section 8(a)(l) of the Act.2. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER2The Respondent, Levingston Shipbuilding Company,Orange, Texas, its officers, agents, successors, and assigns,shall:1. Cease and desist from:2 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions. and Order. and all objections thereto shall bedeemed waived for all purposes.(a) Discharging or refusing to reinstate any employeebecause he has assisted a labor organization by refusing tocross a lawful picket line at his place of work.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights guaranteed under Section 7 of the Act.2. Take the following affirmative action designed toeffectuate the policies of the Act:(a) Offer to David Scott and James Collins immediateand full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority orother rights and privileges, and make them whole for anyloss of pay suffered by reason of the unlawful dischargesand refusal to reinstate, with interest at 7 percent.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all records necessary toanalyze the amount of backpay due under the terms of thisOrder.(c) Post at its Orange, Texas, shipyard copies of theattached notice marked "Appendix."3Copies of saidnotice, on forms provided by the Regional Director forRegion 23, after being duly signed by Respondent'sauthorized representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(d) Notify the Regional Director for Region 23, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.3 In the event this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."581